Exhibit 10.22

December 15, 2009

[Name]

Cell Therapeutics, Inc.

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Re: Equity/Long-Term Incentive Award Agreement

Dear [Name]:

This letter agreement (this “Agreement”) sets forth the terms of your stock
bonus opportunity with Cell Therapeutics, Inc. (the “Company”). This opportunity
is granted under and is subject to the terms and conditions of the Company’s
2007 Equity Incentive Plan, as amended and restated (the “Plan”).

As described more fully below, you are eligible to receive a bonus, payable in
shares of common stock of the Company (the “Common Stock”), if you continue to
provide services to the Company or any of its subsidiaries through the first to
occur of either of the following: (1) the Company’s achievement, on or before
December 31, 2011 (the “Termination Date”), of the various “Performance Goals”
set forth below, or (2) the effective date of a “Change in Control” (as defined
below) of the Company that occurs at any time following the date of this
Agreement and on or before the Termination Date. Any portion of this award that
does not become payable on or before the Termination Date (e.g., because no such
Change in Control occurs and as to any Performance Goals that are not satisfied)
will terminate on the Termination Date and you will have no further right with
respect thereto or in respect thereof. Furthermore, should you cease to be a
member of the Company’s Board of Directors, this award (to the extent a Change
in Control does not occur before the date of such termination of services, but
regardless of any Performance Goals achieved prior to such termination of
services) will terminate on the date your services to the Company or one of its
subsidiaries ceases and you will have no further right with respect thereto or
in respect thereof.

Performance Goal Award Opportunities. Upon the occurrence of a “Performance
Vesting Date” (as defined below) with respect to a “Performance Goal” described
below, you will be entitled to receive a number of shares of Common Stock
determined by multiplying (1) the award percentage (each, an “Award Percentage”)
corresponding to that particular Performance Goal as set forth in Table A below
by (2) the total number of outstanding shares of Common Stock, determined on a
non-fully diluted basis, as of that particular applicable Performance Vesting
Date. The Performance Goals are as follows:

 

  (a) Opaxio MAA Approval (“Opaxio MAA Approval”);

 

  (b) Opaxio NDA Approval (“Opaxio NDA Approval”);



--------------------------------------------------------------------------------

  (c) achievement by the Company of fiscal year sales equal to or greater than
$50,000,000 with respect to fiscal years beginning on or following the effective
date of this Agreement and ending with the Termination Date (the “$50M Sales
Goal”);

 

  (d) achievement by the Company of fiscal year sales equal to or greater than
$100,000,000 with respect to fiscal years beginning on or following the
effective date of this Agreement and ending with the Termination Date (the
“$100M Sales Goal”);

 

  (e) Pix NDA Approval (“Pix NDA Approval”);

 

  (f) achievement by the Company of Cash Flow 4th Quarter Fiscal Year 2010 Break
Even (the “4th Quarter Break Even”);

 

  (g) achievement by the Company of earnings per share in any fiscal year
beginning on or following the effective date of this Agreement and ending with
the Termination Date equal to or greater than $0.05 per share of Common Stock
(the “EPS Goal”); and

 

  (h) achievement of a price per share of Common Stock equal to $2.94 per share
(the “Share Appreciation Goal”).

Table A

 

Performance Goal:   Opaxio MAA Approval  

Opaxio

NDA Approval

 

$50M

Sales

Goal

 

$100M

Sales

Goal

  Pix NDA Approval   4th Quarter Break Even  

EPS

Goal

  Share Appreciation Goal Award Percentage:   [    %]   [    %]   [    %]  
[    %]   [    %]   [    %]   [    %]   [    %]

For purposes of this Agreement, the “Performance Vesting Date” with respect to a
Performance Goal shall be the day on which the Compensation Committee of the
Company’s Board of Directors certifies and determines, in its reasonable
discretion, that the applicable Performance Goal has been achieved. If you
become entitled to a stock bonus in connection with the achievement of a
Performance Goal as provided above and you are providing services to the Company
or a Subsidiary on the related Performance Vesting Date, you will receive the
number of shares of Common Stock due in connection with the achievement of that
Performance Goal on or as soon as practicable after (and in all events within
two and one-half months after) the applicable Performance Vesting Date. For
purposes of clarity, if you become entitled to a bonus upon achievement of any
Performance Goal set forth above, you shall not again become entitled to a bonus
with respect to that same Performance Goal if it is thereafter achieved by the
Company again, but for as long as you continue to provide services to the
Company or one of its subsidiaries through the applicable Performance Vesting
Date(s) you will remain eligible for bonuses with respect to the other
Performance Goals theretofore achieved.



--------------------------------------------------------------------------------

Change in Control. Notwithstanding the foregoing, in the event a Change in
Control of the Company occurs, and if you are then still providing services to
the Company or one of its subsidiaries, you will be entitled (subject to the
provision below regarding the Share Appreciation Goal) to receive the full
amount of the bonus with respect to any Performance Goal as to which the related
Performance Vesting Date did not occur prior to the date of the Change in
Control as though the Performance Goal had been fully achieved as of the time of
the Change in Control. With respect to the Share Appreciation Goal in such
circumstances (to the extent the related Performance Vesting Date did not occur
before the date of the Change in Control): (i) you will receive the full Award
Percentage with respect to the Share Appreciation Goal if the price per share of
Common Stock in the Change in Control transaction (or, if there is no such price
in the transaction, the last closing price of a share of the Common Stock (on
the principal exchange upon which the Common Stock is then listed or admitted to
trade) on the last trading day preceding the date of the Change in Control) (the
“CTIC Price”) equals or exceeds $2.94; (ii) if the CTIC Price is $1.54 or less,
you will not be entitled to any award with respect to the Share Appreciation
Goal and the Award Percentage with respect to that goal shall be deemed to be
zero (0); and (iii) if the Trading Price is greater than $1.54 and less than
$2.94, the Award Percentage shall be scaled linearly on a proportionate basis
between 0% of such Award Percentage at a Trading Price of $1.54 and 100% of such
Award Percentage at a Trading Price of $2.94 per share. For purposes of clarity,
you will have no right in connection with a Change in Control as to any
Performance Goal as to which a Performance Vesting Date occurred before the date
of the Change in Control (other than the right to the payment of the related
bonus to the extent not theretofore paid). Further, and notwithstanding anything
else contained herein to the contrary, you will have no continuing right to a
bonus to the extent a Change in Control occurs and bonuses are deemed triggered
by that Change in Control. For purposes of this Agreement, the term “Change in
Control” shall have the meaning ascribed to such term in the Plan, and shall
only include the first Change in Control to occur, if any, following the
effective date of this Agreement and prior to the Termination Date. If you
become entitled to an award in connection with a Change in Control as provided
above, you will receive payment of such award on (or immediately prior to) or
within two and one-half months following the Change in Control.

Continued Services. Notwithstanding anything else contained herein to the
contrary, to be eligible to receive a bonus pursuant to this Agreement, you must
be providing services to the Company or one of its subsidiaries through each
Performance Vesting Date or the date of a Change in Control, as applicable.
Services for a portion of the term of this Agreement, no matter how substantial,
shall not entitle to you any proportionate interest in any bonus under any
circumstances.

Nothing contained in this Agreement constitutes an employment or service
commitment by the Company (or any of its affiliates).

Rights as Stockholder. You will have no rights or privileges as a stockholder as
to any of the shares of Common Stock that are subject to this award until such
shares shall have been earned by you (as of the applicable Performance Vesting
Date or Change in Control date) and have been actually issued by the Company and
are held of record by you (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).



--------------------------------------------------------------------------------

Administration. The Company reserves the right, in its sole discretion, to
determine whether a Performance Goal has been achieved and whether a Change in
Control has occurred and to construe and interpret this Agreement setting forth
your award opportunity. Unless the Company’s Board of Directors provides
otherwise in advance of the occurrence of a Change in Control, the Board may
amend the terms of the Plan at any time prior to the occurrence of any such
Change in Control. Any interpretation or determination made by the Company with
respect to such matters shall be final and binding and given the maximum
deference permitted by law. In addition, the Company shall adjust such
performance goals to the extent (if any) it determines that the adjustment is
necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), any stock split,
stock dividend or reverse stock split, or any complete or partial liquidation of
the Company, (2) any change in accounting policies or practices, (3) the effects
of any special charges to the Company’s earnings, or (4) any other similar
special circumstances. In addition, the shares subject to the awards are subject
to adjustment in certain circumstances pursuant to the Plan.

Without limiting the generality of the amendment authority pursuant to the
preceding paragraph, if shares become payable to you pursuant to this Agreement
and, at the time of payment, the number of shares then due to you (together with
the number of shares then due under the Plan pursuant to any and all similar
stock bonus agreements entered into by the Company under the Plan) exceeds the
number of shares of Common Stock then available for issuance within the share
limits of the Plan (after taking into account shares that the Company has
reserved for purposes of then-outstanding stock options, restricted stock and
similar awards under the Plan), the Company may proportionately reduce the
number of shares that you (and the holders of any such similar stock bonus
agreements) are entitled to such that the share limits of the Plan (after taking
into account shares that the Company has reserved for purposes of
then-outstanding stock options, restricted stock and similar awards under the
Plan) are not exceeded.

Transferability. No benefit payable under, or interest in, this Agreement, the
bonus opportunities set forth herein, or any Common Stock due with respect
thereto (until such Common Stock has actually been issued) shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this section shall prevent a transfer by you (as to any amount then
due to you) by will or by applicable laws of descent and distribution.

Tax Withholding. Upon any distribution of shares of Common Stock in respect of
this award, the Company shall automatically reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then Fair Market Value (as such term is defined in the Plan), to
satisfy any withholding obligations of the Company or its subsidiaries with
respect to such distribution of shares at the minimum applicable withholding
rates. In the event that the Company cannot legally satisfy such withholding
obligations by such reduction of shares, the Company (or a subsidiary) shall be
entitled to require a cash payment by you or on your behalf and/or to deduct
from other compensation payable to you any sums required by federal, state or
local tax law to be withheld with respect to such



--------------------------------------------------------------------------------

distribution. The Company shall reduce the amount of any cash that you are
otherwise entitled to receive pursuant to this Agreement by any sums required by
federal, state or local tax law to be withheld with respect to such payment.

Governing Law. This Agreement shall be governed by the laws of the State of
Washington.

Entire Agreement. This Agreement contains all of the terms and conditions of the
bonus opportunities described above and supersedes all prior understandings and
agreements, written or oral, between you and the Company or any of its
respective affiliates with respect thereto. This Agreement may be amended only
by a written agreement, signed by an authorized officer, that expressly refers
to this Agreement.

Section 409A. The bonus opportunities reflected in this letter are not intended
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). This Agreement shall
be construed and interpreted consistent with that intent and so as to avoid any
tax, penalty or interest under Section 409A.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If this Agreement accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Agreement
below and returning it to me. A duplicate copy of this Agreement is included for
your records.

 

Cell Therapeutics, Inc. By:  

 

Print Name:   James A. Bianco, M.D. Title:   Chief Executive Officer

 

Accepted and Agreed:

 

[Name] Date:  

 